AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT C                                              JUL O8 2019
                                             SOUTHERN DISTRICT OF CALIFORNI                       CLERK         u.
                                                                                                S01JtHE.e '      .S. DISTRICT COURT
              UNITED STATES OF AMERICA                               JUDGMENT IN                E{yRIMI~if!~SE CALIFORNIA
                                     V.                              (For Offenses Committed On or                                 UTY
       MOISES CHRISTIAN VEGA-SANCHEZ (1)
                                                                        Case Number:         3:19-CR-02243-W

                                                                     Michelle Cynthia Angeles
                                                                     Defendant's Attorney
USM Number                           75173-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)             One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                      Count
8: 1324(a)(l )(A)(ii),(v)(II),(a)(l )(B)(i) - Transportation Of Certain Aliens For Financial Gain and                         1
                                         Aiding and Abetting




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI   Count(s)   ____ __________
                    Remaining;;.......                         are         dismissed on the motion of the United States.

[ZI   Assessment : $100.00-Waived


IZI   JVT A Assessment* : $ 5 000-Waived

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                        •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for th is district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Julv 8, 2019
                                                                     Date of Imposition of Sent



                                                                     HON. THOMAS                     LAN
                                                                     UNITED STAT                DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MOISES CHRISTIAN VEGA-SANCHEZ (1)                                        Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-02243-W




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.              on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:19-CR-02243-W
